DETAILED ACTION
03/01/21 - RCE.
01/01/21 - Final rejection.
08/27/20 - Applicant response.
05/29/20 - Non-final action.
04/29/20 - RCE.
04/07/20 - Advisory action.
03/30/20 - Applicant after-final response.
01/31/20 - Final rejection.
12/23/19 - Applicant response.
09/27/19 - First action on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
 	Regarding the 112(a), Applicant asserts that Paragraph 41 and the section starting with Paragraph 42 sufficiently describe the technical solution for achieving the simulated results.  However, Paragraph 41 merely states the LAT measurement will be used for attempting simulation, and provides no further details regarding the simulation.  The section starting with Paragraph 42 has been considered, of which the relevant portions (Paragraphs 46, 49) were cited in the 112(a) rejection, and do not sufficiently overcome the issue.
  	Regarding Swanson, Applicant asserts Swanson does not show simulated pacing data.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claims 1 and 9 recite virtually pacing by calculating simulated electrical activity based on stored EP map data.  However, this is not sufficiently described in the disclosure so as to reasonably convey that the inventors possessed the technical solution for achieving this result at the time of filing.  In particular, the only disclosure specifically related to achieving this result is at Paragraphs 24-27, 46, and 49 of the PGPUB, reproduced below.

    PNG
    media_image1.png
    408
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    412
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    407
    media_image4.png
    Greyscale

 	A patient-acquired LAT map contains known paced locations and known measured results (Paragraph 45).  A simulated pace refers to generating a pace at a location that was not actually paced, and therefore, there is no measured data (i.e. results must be simulated).  The problem to be solved is how to derive such simulated measured data based on the known LAT data, and it is understood that any solution must comply with the generally accepted principles of electricity, i.e. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8-10, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi (US 2014/0022250) in view of Swanson (US 5,722,416).
Regarding claims 1, 4, 9, 12, Mansi discloses the same invention as claimed, including storing in a memory a measured electrophysiological map of at least part of wall tissue of a heart of a patient, wherein the electrophysiological map comprises collected electro-anatomical data (Figure 1: live electrophysiology acquisition 111; Figure 2: 208, 216; Paragraphs 26, 45), virtually pacing by calculating, via a processor, simulated propagation of electrical activity from one or more candidate locations of potential arrhythmia on the measured EP map including utilizing real propagation data from the measured EP map (Figure 2: 210; Paragraph 59), and based on the simulated electrical activity calculated in simulation run by the processor, identifying and indicating to a user one or more candidate locations on the wall tissue of the heart at which arrhythmia is suspected of originating by updating the measured EP map with the identified candidate locations (Figure 2: 212; Paragraphs 60-62).
 	Further regarding claims 1, 4, 9, 12, Mansi discloses candidate points are identified by which points trigger arrhythmia (Paragraphs 59-60).  Mansi does not explicitly disclose how the arrhythmias are recognized.  However, Swanson teaches candidate locations are identified by comparing a paced electrical activity with a template of actual electrical activity which was acquired in the heart of the patient and which exhibits the arrhythmia, and finding the candidate locations that produce a best temporal fit between the paced electrical activity and the template (abstract; Figures 5, 7A, 9, 10, 12), in order to locate candidate ablation sites.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Mansi as taught by Swanson to include the comparison to an actual arrhythmia template as recited, in order to locate candidate ablation sites.
 	Regarding claims 2, 10, Mansi discloses at least conventional endocardial electrophysiological mapping data, which would include mapped data of location activation times (Paragraphs 26, 41, 
 	Regarding claims 8, 16, Mansi discloses receiving, via a user interface, user input indicative of the one or more candidate locations (Paragraph 59).
 	
Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi (US 2014/0022250) and Swanson (US 5,722,416) in view of Yang (US 2016/0058520).
 	Regarding claims 5-7, 13-15, Mansi or Swanson do not disclose assigning grades that quantify a likelihood of success for each candidate point.  However, Yang teaches assigning candidate locations respective grades that quantify a likelihood of the candidate locations being sources of the arrhythmia, and presenting the grades to a user on the map (Paragraphs 44, 47), in order to inform the user of the varying likelihood of success for each location.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Mansi and Swanson as taught by Yang to include assigning and displaying grades as recited, in order to inform the user of the varying likelihood of success for each location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eugene T Wu/Primary Examiner, Art Unit 3792